       Case 7:19-mj-07647-MRG Document 1 Filed 08/16/19 Page 1 of 3



Approved by ,      ~k~
                JULIA MCCORMICK
                                                            0 URIGINAL
                Special Assistant United States Attorney

Before :        THE HONORABLE MARTIN R. GOLDBERG
                United States Magistrate Judge
                Southern District of New York

                                             -x
UNITED STATES OF AMERICA                               MISDEMEANOR
                                                       COMPLAINT

            - v-                                       Violation of

                                                       NYV&TL 511 (1) (a)
JOHN J . HEBER                                         NYV&TL 1225 (c) (2) (b)

                                                       COUNTY OF OFFENSE :
            Defendant                                  ORANGE

                                             -x


SOUTHERN DISTRICT OF NEW YORK , ss .:

     JASON GONZALEZ , being duly sworn , deposes and says
that he is a Court Liaison assigned to the Provost Marshal
Office , at the United States Military Academy , West Point ,
New York , and charges as follows :


                             COUNT ONE

      On or about June 28 , 2019 , at the United States
Military Academy , West Point , New York , within the special
maritime and territorial jurisdiction of the United States ,
in the Southern District of New York , JOHN J . HEBER , the
defendant , unlawfully , knowingly and willfully operated a
motor vehicle upon a public road while knowing , or having
reason to know , that his license to operate such motor
vehicle in New York was suspended , revoked , or otherwise
withdrawn by the commissioner , to wit , the defendant was
observed operating his motor vehicle on Mills Road and an
investigation revealed that the defendant ' s state driver ' s
license had been suspended .

    (New York Veh i cle and Traffic Law, Section 511 (1) (a))
          Case 7:19-mj-07647-MRG Document 1 Filed 08/16/19 Page 2 of 3
'
                               COUNT TWO

           On or about June 28 , 2019 , at the United States
    Military Academy , West Point , New York , within the special
    maritime and territorial jurisdiction of the United States ,
    in the Southern District of New York , JOHN J . HEBER , the
    defendant , unlawfully , knowingly and willfully used a
    portable device while operating a motor vehicle upon a
    public roadway to wit , the defendant was observed using his
    mobile device while operating his motor vehicle on Mills
    Road .

     (New York Vehicle and Traffic Law , Section 1225 (c) (2) (d))

         The basis for the deponent ' s knowledge and for the
    foregoing charges are , in part , as follows :

    1.   I am Court Liaison , assigned to the Provost Marshal
    Office, at the United States Military Academy , West Point ,
    New York , which is located in the Southern District of New
    York .

    2.  On or about June 28 , 2019 at approximately 04 : 04 p . m. ,
    MP Officer , SSG Carson , was driving through Buffalo Soldier
    Parking lot towards the intersection of Thayer Road and
    Mills Road when she observed the driver of a gray Nissan
    Rogue , later identified as the defendant , driving without a
    hands-free device.   SSG Carson pulled alongside the vehicle
    and advised the defendant that he could not drive while
    using his cellphone. SSG Carson then proceeded through the
    intersection driving northbound on Thayer Road when she saw
    the defendant put the cellphone back to his ear while
    taking a left turn onto Mills Road .

    3.  SSG Carson conducted a traffic stop and requested a
    record check on the driver . A record check on the driver
    revealed that his driver ' s license was suspended.

    4 . The defendant was issued a District Court Violation
    Notice for operating a motor vehicle while license
    suspended or revoked (DCVN number 8004327/SYl0) and
    operating a vehicle without a hands - free device (DCVN
    8004326/SYl0) and was released on his own recognizance .
       Case 7:19-mj-07647-MRG Document 1 Filed 08/16/19 Page 3 of 3



miEREFORE, deponent prays that the above - named defendant be
imprisoned o r bailed , as the case may be .




                        Court   iaison


Sworn to before me this
16th d y of August , 2019
